Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: Chadwicket al. (US 6600896 B2) teaches an exciter system (1, 2) able to communicate information between an exciter unit (10) and one or more remote units (12) or between multiple exciter units (10). The exciter units (10) may include wireless type exciter devices, such as optimum exciters (14), or they may include wired equivalent type exciter devices, such as direct connect exciters (16). The exciter devices (14, 16) inject or extract RF currents (24) in the metallic framework (22) of a vehicle. The remote units (12) couple electromagnetic fields (26) with the metallic framework (22) of the vehicle. The information is exchanged with the exciter devices (14, 16) by communications equipment (20) that modulates or demodulates the RF currents (24) and/or electromagnetic fields (26) with the information. As the RF currents (24) and/or electromagnetic fields (26) reach everywhere within, on and in close proximity to the vehicle the information is communicated throughout. Kang et al. (US 10622727 B2) teaches a camera apparatus includes a camera module configured to generate an input image, and a transceiving circuit configured to encode and modulate the input image and to provide an electric and/or magnetic first signal. Also, the camera apparatus includes an antenna attached to a metal body of a vehicle and configured to form an electromagnetic field on the metal body and to propagate the first signal received from the transceiving circuit by carrying the first signal in the electromagnetic field. Kim et al. (US 10418695 B2) teaches an antenna apparatus includes a substrate formed of a dielectric material; a pattern unit disposed on one surface of the substrate and radiating energy of electromagnetic wave; and a patch unit disposed on the substrate to be spaced apart from one side of the pattern unit with a first distance and configured to limit radiation of an energy radiated from the one side of the pattern unit. 
None of cited arts, either alone or in combinations, teaches: an antenna attached to a metal hull of the ship and configured to form an electromagnetic field in the metal hull, to load the first signal received from the transmission/reception circuit unit into the electromagnetic field and to propagate the first signal; and a controller to feed back impedance of the antenna and to adjust the impedance of the antenna to match impedance of a receiver, as required by claims 1, 16 and 18; an antenna attached to a first location of a metal hull of the ship and configured to receive a first signal corresponding to the voice when an antenna on a side of an input unit attached to a second location of the metal hull of the ship forms an electromagnetic field in the metal hull and loads the first signal onto the electromagnetic field to propagate the first signal; and a controller to feed back impedance of the antenna and to adjust the impedance of the antenna to match impedance of a transmitter, as required by claims 9, 17 and 19.
Claims 1-19 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844